Citation Nr: 0904010	
Decision Date: 02/04/09    Archive Date: 02/12/09

DOCKET NO.  04-27 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for cardiovascular 
disability, to include as due to herbicide exposure.

2.  Entitlement to service connection for a respiratory 
disability, to include as due to herbicide exposure.

3.  Entitlement to a total rating based on individual 
unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

E.B. Joyner, Counsel


INTRODUCTION

The veteran served on active duty from January 1944 to March 
1946 and from March 1948 to October 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 2003 and November 2004 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina.  In the August 2003 
rating decision, the RO denied service connection for a 
cardiovascular disability and a respiratory disability.  In 
the November 2004 rating decision, the RO denied entitlement 
to a TDIU.

In March 2006, the Board denied service connection for a 
cardiovascular disability and a respiratory disability, and 
remanded the issue involving entitlement to a TDIU for 
further development.  The appellant appealed this decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  In July 2007, the Court issued an order that 
granted a Joint Motion for Remand, and remanded the matters 
involving entitlement to service connection for a 
cardiovascular disability and entitlement to service 
connection for a respiratory disability to the Board for 
action in compliance with the motion.  Thereafter, in January 
2008, the Board remanded the claims of entitlement to service 
connection for a cardiovascular disability, entitlement to 
service connection for a respiratory disability, and 
entitlement to a TDIU for further development.

Please note that this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Cardiovascular disability was not present in service, was 
not manifested within one year of the veteran's discharge 
from service, and is not etiologically related to service.

2.  A respiratory disability was not present in service, was 
not manifested within one year of the veteran's discharge 
from service, and is not etiologically related to service.

3.  The veteran's service-connected disabilities do not 
preclude him from securing or following substantially gainful 
employment consistent with his education and industrial 
background.  


CONCLUSIONS OF LAW

1.  Cardiovascular disability was not incurred in or 
aggravated by active service, nor may it be presumed to have 
been incurred or aggravated therein.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2008).  

2.  A respiratory disability was not incurred in or 
aggravated by active service, nor may it be presumed to have 
been incurred or aggravated therein.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2008).  

3.  The criteria for entitlement to a TDIU are not met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 
(2008). 






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency 
in the timing or content of VCAA notice is harmless if the 
errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule); see also 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

In this case, in letters dated in May 2003 and August 2004, 
issued prior to the respective decisions on appeal, as well 
as in letters dated in March 2006 and May 2008, the RO 
provided notice to the veteran regarding what information and 
evidence is needed to substantiate a claim for service 
connection and a claim for individual unemployability, as 
well as what information and evidence must be submitted by 
the veteran, and what information and evidence will be 
obtained by VA.  A letter advising the veteran of the 
evidence needed to establish a disability rating and an 
effective date was issued in March 2006.  The claims were 
last readjudicated in July 2008.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service treatment records and post-service medical 
records and examination reports.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate his claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided and there has been a complete review of 
all the evidence without prejudice to the veteran.  As such, 
there is no indication that there is any prejudice to the 
veteran by the order of the events in this case.  See 
Pelegrini, 18 Vet. App. 112; Bernard v. Brown, 4 Vet. App. 
384 (1993).  Moreover, as the Board concludes below that the 
preponderance of the evidence is against the claims, any 
question as to an appropriate disability rating or effective 
date to be assigned is rendered moot.  Any error in the 
sequence of events or content of the notice is not shown to 
have affected the essential fairness of the adjudication or 
to cause injury to the veteran.  See Sanders, 487 F.3d 881.  
Thus, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Conway, 353 
F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

I.  Service Connection Claims

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active service.  38 U.S.C.A. §§ 1110, 1131.  That an 
injury occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, for veteran's who have served 90 days or more 
of active service during a war period or after December 31, 
1946, certain chronic disabilities, such as cardiovascular 
renal disease including hypertension, are presumed to have 
been incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. §§ 
1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

In addition to law and regulations regarding service 
connection, the Board notes that a disease associated with 
exposure to certain herbicide agents listed in 38 C.F.R. § 
3.309(e) will be considered to have been incurred in service 
under the circumstances outlined in that section, even though 
there is no evidence of such disease during such period of 
service.  38 C.F.R. § 3.307(a).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, and has a 
disease listed in 38 C.F.R. § 3.309(e) shall be presumed to 
have been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.

The last date on which such veteran shall be presumed to have 
been exposed to an herbicide agent shall be the last date on 
which he or she served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975. Service in the Republic of Vietnam includes service in 
the waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of § 3.307(a)(6) are 
met even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of § 3.307(d) are also satisfied: Chloracne or 
other acneform disease consistent with chloracne; type II 
diabetes; Chronic lymphocytic leukemia; Hodgkin's disease; 
Multiple myeloma; Non-Hodgkin's lymphoma; Acute and subacute 
peripheral neuropathy; Porphyria cutanea tarda; Prostate 
cancer; Respiratory cancers (cancer of the lung, bronchus, 
larynx or trachea); Soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma). The term "soft-tissue sarcoma" includes the 
following: Adult fibrosarcoma; Dermatofibrosarcoma 
protuberans; Malignant fibrous histiocytoma; Liposarcoma; 
Leiomyosarcoma; Epithelioid leiomyosarcoma (malignant 
leiomyoblastoma); Rhabdomyosarcoma; Ectomesenchymoma; 
Angiosarcoma (hemangiosarcoma and lymphangiosarcoma); 
Proliferating (systemic) angioendotheliomatosis; Malignant 
glomus tumor; Malignant hemangiopericytoma; Synovial sarcoma 
(malignant synovioma); Malignant giant cell tumor of tendon 
sheath; Malignant schwannoma, including malignant schwannoma 
with rhabdomyoblastic differentiation (malignant Triton 
tumor), glandular and epithelioid malignant schwannomas; 
Malignant mesenchymoma; Malignant granular cell tumor; 
Alveolar soft part sarcoma; Epithelioid sarcoma; Clear cell 
sarcoma of tendons and aponeuroses; Extraskeletal Ewing's 
sarcoma; Congenital and infantile fibrosarcoma; Malignant 
ganglioneuroma.  For purposes of this section, the term acute 
and subacute peripheral neuropathy means transient peripheral 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset.  38 C.F.R. § 3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) shall be service 
connected if they manifest to a degree of 10 percent or more 
at any time after service, except that chloracne or other 
acneform disease consistent with chloracne, porphyria cutanea 
tarda, shall have become manifest to a degree of 10 percent 
or more within one year after the last date on which the 
veteran was exposed to an herbicide agent during active 
military, naval, or air service.

The Board notes that the record confirms that the veteran 
served in Vietnam.  Therefore, exposure to herbicides is 
conceded.

        A.  Cardiovascular Disability 

The Board finds that service connection is not warranted for 
a cardiovascular disability on a direct basis.  The service 
medical records were silent as to complaints of, diagnosis 
of, or treatment for cardiovascular disability during the 
veteran's active duty service.  No pertinent abnormalities 
were noted on the report of the exit examination conducted in 
March 1946 at the end of the veteran's first period of active 
duty service.  Clinical evaluation of the heart and 
cardiovascular system was normal.

A March 1965 clinical record included the notation that there 
was no clinical evidence of cardiovascular disease.

Numerous physical examinations conducted during the veteran's 
second period of active duty service all indicated that 
clinical evaluation of the heart was all normal.  Physical 
examinations conducted in March 1948, March 1951, March 1955, 
March 1961, April 1967, and at the time of the exit 
examination in August 1967, all failed to demonstrate the 
presence of any cardiovascular disability.

There was no evidence of cardiovascular disability at the 
time that the veteran underwent quadrennial examinations in 
August 1971 and May 1973.  These examinations were conducted 
after the veteran's discharge from active duty.  Furthermore, 
the veteran also denied having or ever having had heart 
trouble on Reports of Medical History he completed in August 
1971 and May 1973.

A 1971 surgical record includes the notation that an EKG 
revealed a possible old inferior wall infarction.  Serial 
enzymes were obtained and they were determined to not be 
elevated.  A cardiology consultation was obtained and it was 
the cardiologist's opinion that the veteran could go to 
surgery for repair of facial fractures.  The record indicated 
that there was no subsequent cardiovascular change following 
surgery.  The Board notes that this evidence is dated more 
than three years after the veteran's discharge and only 
indicates the possibility of a prior myocardial infarction.  
The evidence does not demonstrate that a myocardial 
infarction occurred during active duty nor does it link a 
cardiovascular disability to active duty in any way.  The 
Board finds this evidence insufficient to grant service 
connection for a cardiovascular disability.

There is no competent evidence of record demonstrating the 
presence of cardiovascular disability within one year of the 
veteran's discharge from active duty in October 1967 which 
would allow for the grant of service connection on a 
presumptive basis.

No pertinent abnormalities were complained of by the veteran 
or found by the examiner at the time of a June 1991 VA 
general medical examination.  This is more than 20 years 
after the veteran's discharge from active duty.

The competent evidence of record demonstrates complaints of 
and treatment for cardiovascular problems including 
myocardial infarction, arteriosclerotic heart disease, 
probable left ventricular hypertrophy, hypertension, angina, 
coronary artery disease, and hyperlipidemia beginning in 
1990's many years after active duty.  Significantly, none of 
these disabilities was linked to the veteran's active duty 
service in any way.

According to an April 2006 VA exam report, the veteran has 
coronary artery disease, which led to coronary artery bypass 
graft surgery 15 years ago and very good subsequent results.  
The VA examiner opined that the coronary artery disease is 
not secondary to herbicide exposure during service.

A February 2008 VA exam report notes that the claims file was 
extensively reviewed prior to the examination of the veteran.  
The examiner opined that the coronary artery disease had its 
onset in 1991 when the veteran had a myocardial infarction.  
This was 24 years after he was discharged from active 
service.  The examiner further opined that there is no 
indication of any relationship between the veteran's coronary 
artery disease and his exposure to Agent Orange in Vietnam.  
The examiner concluded by stating that it is less likely than 
not that the veteran's cardiac disorder is related to 
service, or had its onset during service.

The only evidence of record which indicates that the veteran 
has a cardiovascular disability which was incurred in or 
aggravated by his active duty service is the veteran's own 
allegations and testimony.  The veteran testified before the 
undersigned in September 2005 that he had problems with his 
cholesterol while on active duty and was given pills for it.  
He alleged that he continued to have cardiovascular problems 
since his retirement in October 1967.  He had two bypass 
surgeries in 1991.  The Board notes, however, that the 
veteran's testimony as to having problems with cholesterol 
during his active duty service is not supported by any 
service medical records.  Furthermore, the Board notes the 
veteran is a lay person.  A lay person is not competent to 
make a medical diagnosis or to relate a medical disorder to a 
specific cause.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  The veteran's testimony as to the existence of a 
cardiovascular disorder during active duty and his 
allegations of a link between currently existing 
cardiovascular disabilities and his active duty service is 
without probative value.

The veteran has also alleged that his cardiovascular 
disability is due to his exposure to herbicides while serving 
in Vietnam.  The Board finds, however, that there is no 
competent medical evidence of record demonstrating that the 
veteran has any of the disorders listed under 38 C.F.R. § 
3.309(e) for which service connection may be granted on a 
presumptive basis.

In sum, nothing in the evidentiary record shows that veteran 
had a cardiovascular disorder during service or until many 
years thereafter.  In fact, the only medical opinion on 
point, that of the February 2008 VA examiner, states that it 
is less likely than not that the veteran's cardiovascular 
disability is etiologically related to his period of active 
service, or that it had its onset in service.  Moreover, 
there is no competent evidence suggesting any relationship 
between a cardiovascular disability and exposure to 
herbicides, and the veteran does not have a disorder which is 
listed as a presumptive disorder for exposure to herbicide 
agents.

As such, service connection for cardiovascular disability is 
denied.  In making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.

        B.  Respiratory Disability

The Board finds that service connection is not warranted for 
a respiratory disability on a direct basis.  The only 
reference in the service medical records to a respiratory 
disability is an October 1945 clinical record which indicates 
that a chest X-ray was interpreted as revealing several 
healed calcific densities throughout both lung fields which 
was interpreted as signs of old infection.  It was also 
observed that no active processes were evident.  
Significantly, however, numerous physical examinations 
conducted after this time failed to reveal any evidence of a 
respiratory disability.

No pertinent abnormalities were noted on the report of the 
exit examination which was conducted at the end of the 
veteran's first period of active duty service in March 1946.  
Clinical evaluation of the respiratory system was normal at 
that time.

There is no competent evidence of a respiratory disability 
during the veteran's second period of active duty.  Physical 
examinations conducted in March 1948, March 1951, March 1955, 
March 1961, April 1967, and at the time of the veteran's exit 
examination in August 1967, all failed to demonstrate the 
presence of any respiratory disability.

A March 1965 clinical record included the notation that there 
was no clinical evidence of pulmonary disease.

Additionally, quadrennial examinations which were conducted 
after the veteran's discharge failed to evidence any 
respiratory problems in August 1971 and May 1973.  The 
veteran also denied having or ever having had shortness of 
breath and asthma on Reports of Medical History he completed 
in August 1971 and in May 1973.

No pertinent abnormalities were complained of by the veteran 
or found by the examiner at the time of a June 1991 VA 
general medical examination.

There is some post-service evidence of respiratory disability 
but this is many years after the veteran's discharge.  A May 
2003 private clinical record indicates the veteran had an 
episode of hypoxia which resolved spontaneously after the 
veteran was treated for diverticulitis and dehydration.  A 
May 2003 record includes an assessment of hypoxia but it was 
noted that the lungs were clear to auscultation and 
percussion on physical examination.  Another record dated in 
May 2003 includes the assessment that the veteran had hypoxia 
of an unknown etiology.

The veteran underwent an Agent Orange examination in June 
2003.  This examination also failed to result in any findings 
of respiratory disability.

A February 2008 VA exam report notes that a chest X-ray study 
showed no active pulmonary disease.  Respiratory rate was 16 
and unlabored, and chest was clear to auscultation and 
percussion.  The examiner stated that the veteran has no 
obvious pulmonary problems at this time and no evidence that 
he is being treated for any pulmonary problems.  Further, the 
examiner stated that there is nothing to suggest any 
relationship to Agent Orange exposure.  The examiner opined 
that it is less likely than not that a respiratory disorder 
is related to, or had its onset during, service.  

The only evidence of record which indicates that the veteran 
has a current respiratory disability is the veteran's own 
allegations and testimony.  The veteran testified before the 
undersigned in September 2005 that his respiratory problems 
consisted of coughing.  He also reported recent shortness of 
breath.  The Board finds the veteran is competent to report 
that he experienced coughing and shortness of breath.  These 
allegations, however, are not supported by the objective 
medical evidence included in the service medical records, and 
to the extent that they are, the February 2008 VA examiner 
explained that the veteran's reported dyspnea on exertion may 
be due to his suffering from and being treated for prostate 
cancer and colon cancer.  The Board places great probative 
weight on the service medical records which failed to 
evidence any complaints of, diagnosis of, or treatment for 
respiratory disability.  The veteran's current allegations 
are also undercut by his own report of medical history he 
completed in 1971 and 1973.  See Curry v. Brown, 7 Vet. App. 
59, 68 (1994) [contemporaneous evidence has greater probative 
value than history as reported by the veteran].  Moreover, as 
noted earlier, the most recent (February 2008) VA examination 
report found no evidence of a current respiratory disability.

The Board further finds that service connection is not 
warranted for a respiratory disability based on exposure to 
herbicides.  There is no competent medical evidence 
indicating that the veteran has any of the disabilities 
listed under 38 C.F.R. § 3.309 (e) for which service 
connection may be granted on a presumptive basis.  The 
veteran has not submitted any other competent evidence 
indicating that he had a respiratory disorder which was 
caused by his exposure to herbicides while he was on active 
duty.

The Board finds that there is no competent evidence of record 
demonstrating that the veteran had a respiratory disorder 
which was manifested during service or for many years 
thereafter.  There is also no competent evidence of record 
suggesting any relationship between a respiratory disability 
and exposure to herbicides, and the veteran does not have a 
disability which is listed as a presumptive disorder for 
exposure to herbicide agents.

Therefore, service connection for a respiratory disability is 
not warranted.  In making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.

II.  TDIU

A total rating based on unemployability due to service-
connected disabilities may be granted where the schedular 
rating is less than total and the service-connected 
disabilities preclude the veteran from obtaining or 
maintaining substantially gainful employment consistent with 
his education and occupational experience.  38 C.F.R. §§ 
3.340, 3.341, 4.16 (2008).

If there is only one such disability, it must be rated at 60 
percent or more, and if there are two or more disabilities, 
there shall be at least one disability rated at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent.  38 C.F.R. § 4.16(a).  For 
those veterans who fail to meet the percentage standards set 
forth in 38 C.F.R. § 4.16(a), total disability ratings for 
compensation may nevertheless be assigned when it is found 
that the service-connected disabilities are sufficient to 
produce unemployability; such cases should be referred to the 
Director, Compensation and Pension Service, for extra-
schedular consideration.  38 C.F.R. § 4.16(b).

The central inquiry is, "whether the veteran's service-
connected disabilities alone are of sufficient severity to 
produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).  Neither nonservice-connected disabilities 
nor advancing age may be considered in the determination.  38 
C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993). 

The veteran is service-connected for prostate cancer, 
evaluated as 60 percent disabling; bilateral hearing loss 
disability, evaluated as 40 percent disabling; tinnitus, 
evaluated as 10 percent disabling; and erectile dysfunction 
associated with prostate cancer, evaluated as noncompensable.  
The combined evaluation for all four service-connected 
disabilities is 80 percent.  Therefore, the veteran meets the 
minimum schedular criteria for a TDIU.

With respect to whether the veteran is unemployable due to 
his service-connected disabilities, the Board notes that the 
veteran has stated that he last worked as a meat cutter.  He 
has not been employed since October 1998, when he was noted 
to be a temporary employee.  Thereafter, he states that he 
has been unable to work due to his prostate cancer.  At the 
hearing before the undersigned the veteran stated that he has 
a 9th grade education but that he received his GED while 
serving in the U.S. Marine Corps.  

In a March 2008 VA examination report and a June 2008 
addendum thereto, a VA examiner opined that after examining 
the veteran and reviewing the claims file, it is not at least 
as likely as not that the veteran's prostate cancer would 
make him unable to obtain or maintain substantially gainful 
employment.  [It was noted that the veteran suffered from 
stress incontinence in the past, which ultimately required 
placement of an artificial urinary sphincter.  The examiner 
stated that during the period prior to the placement of the 
urinary sphincter in 1999, it is at least as likely as not 
that the veteran was unable to obtain or maintain 
substantially gainful employment due to severe incontinence.  
However, the veteran's TDIU claim was not filed until June 
2004; therefore, this time period is not applicable in the 
instant appeal.]  

Moreover, the June 2008 addendum specifically notes that the 
veteran's erectile dysfunction related to his prostate cancer 
has no effect on his ability to obtain gainful employment.  

Further, a June 2008 VA audiology examiner opined that it is 
less likely than not that the veteran is unable to obtain 
gainful employment due to hearing loss and tinnitus.  The 
examiner stated that this is because the veteran is able to 
understand conversations with a hearing aid in the right ear.  

Importantly, none of the other medical evidence, to include 
private medical records, indicates that the veteran's service 
connected disabilities alone render him unemployable.  

Accordingly, the Board concludes that the preponderance of 
the evidence is against the veteran's claim.  In reaching 
this decision the Board considered the doctrine of reasonable 
doubt, however, as the preponderance of the evidence is 
against the appellant's claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for cardiovascular 
disability, to include as due to herbicide exposure, is 
denied.

Entitlement to service connection for a respiratory 
disability, to include as due to herbicide exposure, is 
denied.

Entitlement to a TDIU is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


